Filed 9/9/13 P. v. Lozano CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B246039

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. VA126363)
         v.

PETER LOZANO

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Roger
Ito, Judge. Affirmed.
         Randall Conner, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.


                                           ______________________
                 FACTUAL AND PROCEDURAL BACKGROUND


       On August 30, 2012 Los Angeles County Sheriff’s Deputy Rosemynn Gonzaga
stopped Peter Lozano for riding his bicycle on the sidewalk in violation of a local
ordinance. Deputy Gonzaga observed that Lozano was carrying a plastic bag with beer in
it and detected the odor of alcohol on Lozano’s breath. At Deputy Gonzaga’s request,
Lozano got off his bicycle. Deputy Gonzaga asked Lozano if he had been arrested, and
Lozano replied that he had been on parole but was not sure he was still on parole,
although he later stated he was “formerly on parole.” Lozano gave Deputy Gonzaga
consent to search his person. The deputy recovered a bindle of methamphetamine in
Lozano’s pants pocket and placed him under arrest.
       The District Attorney charged Lozano in an information with one count of
possession of methamphetamine (Health & Saf. Code, § 11377, subd. (a)), with a special
allegation he had suffered one prior serious or violent felony conviction within the
meaning of the “Three Strikes” law (Pen. Code, §§ 667, subds. (b)-(i), 1170.12).
Represented by appointed counsel, Lozano pleaded not guilty and denied the special
allegation.
       Following the denial of his motion to suppress evidence (Pen. Code, § 1538.5),
Lozano entered a negotiated plea of no contest to possession of methamphetamine and
admitted the prior strike allegation. Pursuant to the plea agreement, the trial court
imposed an aggregate state prison term of 32 months, consisting of the lower term
doubled as a second strike. The court ordered Lozano to pay a $40 court security fee, a
$30 criminal conviction assessment, and a $240 restitution fine. The court imposed and
suspended a parole revocation fine pursuant to Penal Code section 1202.45. Lozano was
awarded a total of 252 days of presentence custody credit (126 actual days and 126 days
of conduct credit).
       Lozano filed a timely notice of appeal based on the denial of his motion to
suppress. (Pen. Code, § 1538.5, subd. (m); Cal. Rules of Court, rule 8.304(b)(4)(A).)



                                              2
                                      DISCUSSION


       We appointed counsel to represent Lozano on appeal. After an examination of the
record, counsel filed an opening brief raising no issues. On May 3, 2013 we advised
Lozano he had 30 days within which to submit any contentions or issues he wished us to
consider. We have not received any response.
       We have examined the entire record and are satisfied that Lozano’s attorney has
fully complied with the responsibilities of counsel and that there are no arguable issues.
(Smith v. Robbins (2000) 528 U.S. 259, 277-284 [120 S.Ct. 746, 145 L.Ed.2d 756];
People v. Wende (1979) 25 Cal.3d 436, 441.)


                                     DISPOSITION


       The judgment is affirmed.



                                                        SEGAL, J.*


We concur:



              WOODS, Acting P. J.



              ZELON, J.




*       Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.


                                             3